Exhibit 10.4

 

THERAVANCE, INC.

 

2004 EMPLOYEE STOCK PURCHASE PLAN

 

(AS ADOPTED MAY 27, 2004 AND AMENDED ON APRIL 19, 2005)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1. PURPOSE OF THE PLAN

 

1

SECTION 2. ADMINISTRATION OF THE PLAN

 

1

(a)  Committee Composition

 

1

(b)  Committee Responsibilities

 

1

SECTION 3. STOCK OFFERED UNDER THE PLAN

 

1

(a)  Authorized Shares

 

1

(b)  Anti-Dilution Adjustments

 

1

(c)  Reorganizations

 

1

SECTION 4. ENROLLMENT AND PARTICIPATION

 

1

(a)  Offering Periods

 

1

(b)  Accumulation Periods

 

2

(c)  Enrollment at IPO

 

2

(d)  Enrollment After IPO

 

2

(e)  Duration of Participation

 

2

(f)  Applicable Offering Period

 

3

SECTION 5. EMPLOYEE CONTRIBUTIONS

 

3

(a)  Commencement of Payroll Deductions

 

3

(b)  Amount of Payroll Deductions

 

3

(c)  Changing Withholding Rate

 

3

(d)  Discontinuing Payroll Deductions

 

3

(e)  Limit on Number of Elections

 

4

SECTION 6. WITHDRAWAL FROM THE PLAN

 

4

(a)  Withdrawal

 

4

(b)  Re-Enrollment After Withdrawal

 

4

SECTION 7. CHANGE IN EMPLOYMENT STATUS

 

4

(a)  Termination of Employment

 

4

(b)  Leave of Absence

 

4

(c)  Death

 

4

SECTION 8. PLAN ACCOUNTS AND PURCHASE OF SHARES

 

4

(a)  Plan Accounts

 

4

(b)  Purchase Price

 

4

(c)  Number of Shares Purchased

 

5

(d)  Available Shares Insufficient

 

5

(e)  Issuance of Stock

 

5

(f)  Tax Withholding

 

5

(g)  Unused Cash Balances

 

5

(h)  Stockholder Approval

 

5

SECTION 9. LIMITATIONS ON STOCK OWNERSHIP

 

5

(a)  Five Percent Limit

 

5

(b)  Dollar Limit

 

6

SECTION 10. RIGHTS NOT TRANSFERABLE

 

6

SECTION 11. NO RIGHTS AS AN EMPLOYEE

 

6

SECTION 12. NO RIGHTS AS A STOCKHOLDER

 

7

 

i

--------------------------------------------------------------------------------


 

SECTION 13. SECURITIES LAW REQUIREMENTS

 

7

SECTION 14. AMENDMENT OR DISCONTINUANCE

 

7

(b)  General Rule

 

7

(b)  Impact on Purchase Price

 

7

SECTION 15. DEFINITIONS

 

7

(a)  Accumulation Period

 

7

(b)  Board

 

7

(c)  Code

 

7

(d)  Committee

 

8

(e)  Company

 

8

(f)  Compensation

 

8

(g)  Corporate Reorganization

 

8

(h)  Eligible Employee

 

8

(i)   Exchange Act

 

8

(j)   Fair Market Value

 

8

(k)  IPO

 

9

(l)   Offering Period

 

9

(m)  Participant

 

9

(n)  Participating Company

 

9

(o)  Plan

 

9

(p)  Plan Account

 

9

(q)  Purchase Price

 

9

(r)  Stock

 

9

(s)  Subsidiary

 

9

 

ii

--------------------------------------------------------------------------------


 

THERAVANCE, INC.

 

2004 EMPLOYEE STOCK PURCHASE PLAN

 

SECTION 1.   PURPOSE OF THE PLAN.

 

The Board adopted the Plan effective as of the date of the IPO. The Plan shall
be implemented on such date following its effectiveness as shall be determined
by the Board in its discretion. The purpose of the Plan is to provide Eligible
Employees with an opportunity to increase their proprietary interest in the
success of the Company by purchasing Stock from the Company on favorable terms
and to pay for such purchases through payroll deductions. The Plan is intended
to qualify for favorable tax treatment under section 423 of the Code.

 

SECTION 2.   ADMINISTRATION OF THE PLAN.

 

(a)           Committee Composition.   The Committee shall administer the Plan.
The Committee shall consist exclusively of one or more directors of the Company,
who shall be appointed by the Board.

 

(b)           Committee Responsibilities.   The Committee shall interpret the
Plan and make all other policy decisions relating to the operation of the Plan.
The Committee may adopt such rules, guidelines and forms as it deems appropriate
to implement the Plan. The Committee’s determinations under the Plan shall be
final and binding on all persons.

 

SECTION 3.   STOCK OFFERED UNDER THE PLAN.

 

(a)           Authorized Shares.   The number of shares of Stock available for
purchase under the Plan shall be 625,000(1) (subject to adjustment pursuant to
Subsection (b) below).

 

(b)           Anti-Dilution Adjustments.   The aggregate number of shares of
Stock offered under the Plan, the 2,500-share limitation described in
Section 8(c) and the price of shares that any Participant has elected to
purchase shall be adjusted proportionately for any increase or decrease in the
number of outstanding shares of Stock resulting from a subdivision or
consolidation of shares or the payment of a stock dividend, any other increase
or decrease in such shares effected without receipt or payment of consideration
by the Company, the distribution of the shares of a Subsidiary to the Company’s
stockholders, or a similar event.

 

(c)           Reorganizations.   Any other provision of the Plan
notwithstanding, immediately prior to the effective time of a Corporate
Reorganization, the Offering Period and Accumulation Period then in progress
shall terminate and shares shall be purchased pursuant to Section 8, unless the
Plan is continued or assumed by the surviving corporation or its parent
corporation. The Plan shall in no event be construed to restrict in any way the
Company’s right to undertake a dissolution, liquidation, merger, consolidation
or other reorganization.

 

SECTION 4.   ENROLLMENT AND PARTICIPATION.

 

(a)           Offering Periods.   While the Plan is in effect, four overlapping
Offering Periods shall commence in each calendar year. The Offering Periods
shall consist of the 27-month periods commencing on each February 1, May 1,
August 1, and November 1, except that:

 

(i)            The first Offering Period under the Plan shall commence on the
date designated by the Board and shall end on the date 27 months later.

 

--------------------------------------------------------------------------------

(1)                                  All share numbers reflect the reverse stock
split approved in connection with the IPO. Reflects 300,000 shares increase
approved by the stockholder on June 30, 2005.

 

1

--------------------------------------------------------------------------------


 

(ii)           The Committee may determine that the first Offering Period
applicable to the Eligible Employees of a new Participating Company shall
commence on any date specified by the Committee.

 

(iii)          An Offering Period shall in no event be longer than 27 months.

 

(iv)          The Committee may vary the beginning and ending dates of an
Offering Period at any time prior to the commencement of an Offering Period or
at any time during an Offering Period to be effective following the next
purchase date.

 

(b)           Accumulation Periods.   While the Plan is in effect, four
Accumulation Periods shall commence in each calendar year. The Accumulation
Periods shall consist of the three-month periods commencing on each February 1,
May 1, August 1, and November 1, except that:

 

(i)            The first Accumulation Period shall commence on the date
designated by the Board and end on the earliest of the next January 31,
April 30, July 31, or October 31 unless otherwise provided by the Committee.

 

(ii)           The Committee may determine that the first Accumulation Period
applicable to the Eligible Employees of a new Participating Company shall
commence on any date specified by the Committee.

 

(iii)          The Committee may vary the beginning and ending dates of an
Accumulation Period at any time to be effective following the next purchase
date.

 

(c)           Enrollment at IPO.   If the Board elects to implement the Plan
effective on the date of the IPO, then each individual who, on the day of the
IPO, qualifies as an Eligible Employee shall automatically become a Participant
on such day. Each Participant who was automatically enrolled on the day of the
IPO shall file the prescribed enrollment form with the Company. The enrollment
form shall be filed at the prescribed location within 10 business days after the
Company files a registration statement on Form S-8 for the shares of Stock
offered under the Plan. If a Participant who was automatically enrolled on the
day of the IPO fails to file such form in a timely manner, then such Participant
shall be deemed to have withdrawn from the Plan under Section 6(a). A former
Participant who is deemed to have withdrawn from the Plan shall not be a
Participant until he or she re-enrolls in the Plan under Subsection (d) below.
Re-enrollment may be effective only at the commencement of an Offering Period.

 

(d)           Enrollment After IPO.   If the Plan is implemented subsequent to
the date of the IPO, then each Eligible Employee may elect to become a
Participant on the first day of the first Offering Period by filing the
prescribed enrollment form with the Company. The enrollment form shall be filed
at the prescribed location not later than the day designated by the Company but
in any event prior to the commencement of the Offering Period. In the case of
any individual who qualifies as an Eligible Employee on the first day of any
Offering Period other than the first Offering Period, he or she may elect to
become a Participant by filing the prescribed enrollment form with the Company.

 

(e)              Duration of Participation.   Once enrolled in the Plan, a
Participant shall continue to participate in the Plan until he or she:

 

(i)            Reaches the end of the Accumulation Period in which his or her
employee contributions were discontinued under Section 5(d) or 9(b);

 

(ii)           Is deemed to withdraw from the Plan under Subsection (c) above;

 

(iii)          Withdraws from the Plan under Section 6(a); or

 

(iv)          Ceases to be an Eligible Employee.

 

2

--------------------------------------------------------------------------------


 

A Participant whose employee contributions were discontinued automatically under
Section 9(b) shall automatically resume participation at the beginning of the
earliest Accumulation Period ending in the next calendar year, if he or she then
is an Eligible Employee. In all other cases, a former Participant may again
become a Participant, if he or she then is an Eligible Employee, by following
the procedure described in Subsection (d) above.

 

(f)            Applicable Offering Period.   For purposes of calculating the
Purchase Price under Section 8(b), the applicable Offering Period shall be
determined as follows:

 

(i)            Once a Participant is enrolled in the Plan for an Offering
Period, such Offering Period shall continue to apply to him or her until the
earliest of (A) the end of such Offering Period, (B) the end of his or her
participation under Subsection (e) above or (C) re-enrollment for a subsequent
Offering Period under Paragraph (ii), (iii) or (iv) below.

 

(ii)           In the event that the Fair Market Value of Stock on the last
trading day before the commencement of the Offering Period for which the
Participant is enrolled is higher than on the last trading day before the
commencement of any subsequent Offering Period, the Participant shall
automatically be re-enrolled for such subsequent Offering Period.

 

(iii)          If Section 14(b) applies, the Participant shall automatically be
re-enrolled for a new Offering Period.

 

(iv)          Any other provision of the Plan notwithstanding, the Company (at
its sole discretion) may determine prior to the commencement of any new Offering
Period that all Participants shall be re-enrolled for such new Offering Period.

 

(v)           When a Participant reaches the end of an Offering Period but his
or her participation is to continue, then such Participant shall automatically
be re-enrolled for the Offering Period that commences immediately after the end
of the prior Offering Period.

 

SECTION 5.   EMPLOYEE CONTRIBUTIONS.

 

(a)           Commencement of Payroll Deductions.   A Participant may purchase
shares of Stock under the Plan solely by means of payroll deductions. Payroll
deductions shall commence as soon as reasonably practicable after the Company
has received the prescribed enrollment form.

 

(b)           Amount of Payroll Deductions.   An Eligible Employee shall
designate on the enrollment form the portion of his or her Compensation that he
or she elects to have withheld for the purchase of Stock. Such portion shall be
a whole percentage of the Eligible Employee’s Compensation, but not less than 1%
nor more than 15%.

 

(c)           Changing Withholding Rate.   If a Participant wishes to change the
rate of payroll withholding, he or she may do so by filing a new enrollment form
with the Company at the prescribed location at any time. The new withholding
rate shall be effective as soon as reasonably practicable after the Company has
received such form. The new withholding rate shall be a whole percentage of the
Eligible Employee’s Compensation, but not less than 1% nor more than 15%.

 

(d)           Discontinuing Payroll Deductions.   If a Participant wishes to
discontinue employee contributions entirely, he or she may do so by filing a new
enrollment form with the Company at the prescribed location at any time. Payroll
withholding shall cease at the date requested by the Participant or thereafter
as soon as reasonably practicable after the Company has received such form. (In
addition, employee contributions may be discontinued automatically pursuant to
Section 9(b).) A Participant who has discontinued employee contributions may
resume such contributions by filing a new enrollment form with the Company at
the prescribed location. Payroll withholding shall resume as soon as reasonably
practicable after the Company has received such form.

 

3

--------------------------------------------------------------------------------


 

(e)           Limit on Number of Elections.   No Participant shall make more
than 2 elections under Subsection (c) or (d) above during any Accumulation
Period.

 

SECTION 6.   WITHDRAWAL FROM THE PLAN.

 

(a)           Withdrawal.   A Participant may elect to withdraw from the Plan by
filing the prescribed form with the Company at the prescribed location at any
time before the last day of an Accumulation Period. As soon as reasonably
practicable thereafter, payroll deductions shall cease and the entire amount
credited to the Participant’s Plan Account shall be refunded to him or her in
cash. No partial withdrawals shall be permitted.

 

(b)           Re-Enrollment After Withdrawal.   A former Participant who has
withdrawn from the Plan shall not be a Participant until he or she re-enrolls in
the Plan under Section 4(d). Re-enrollment may be effective only at the
commencement of an Offering Period.

 

SECTION 7.   CHANGE IN EMPLOYMENT STATUS.

 

(a)           Termination of Employment.   Termination of employment as an
Eligible Employee for any reason, including death, shall be treated as an
automatic withdrawal from the Plan under Section 6(a). (A transfer from one
Participating Company to another shall not be treated as a termination of
employment.)

 

(b)           Leave of Absence.   For purposes of the Plan, employment shall not
be deemed to terminate when the Participant goes on a military leave, a sick
leave or another bona fide leave of absence, if the leave was approved by the
Company in writing. Employment, however, shall be deemed to terminate 90 days
after the Participant goes on a leave, unless a contract or statute guarantees
his or her right to return to work. Employment shall be deemed to terminate in
any event when the approved leave ends, unless the Participant immediately
returns to work.

 

(c)           Death.   In the event of the Participant’s death, the amount
credited to his or her Plan Account shall be paid to a beneficiary designated by
him or her for this purpose on the prescribed form or, if none, to the
Participant’s estate. Such form shall be valid only if it was filed with the
Company at the prescribed location before the Participant’s death.

 

SECTION 8.   PLAN ACCOUNTS AND PURCHASE OF SHARES.

 

(a)           Plan Accounts.   The Company shall maintain a Plan Account on its
books in the name of each Participant. Whenever an amount is deducted from the
Participant’s Compensation for purposes of the Plan, such amount shall be
credited to the Participant’s Plan Account. Amounts credited to Plan Accounts
shall not be trust funds and may be commingled with the Company’s general assets
and applied to general corporate purposes. No interest shall be credited to Plan
Accounts, except to the extent otherwise provided by the Committee.

 

(b)           Purchase Price.   The Purchase Price for each share of Stock
purchased at the close of an Accumulation Period shall not be less than the
lower of:

 

(i)            85% of the Fair Market Value of such share on the last trading
day before the commencement of the applicable Offering Period (as determined
under Section 4(f)) or, in the case of the first Offering Period under the Plan,
85% of the price at which one share of Stock is offered to the public in the
IPO; or

 

(ii)           85% of the Fair Market Value of such share on the last trading
day in such Accumulation Period.

 

4

--------------------------------------------------------------------------------


 

(iii)          The Committee may determine at any time prior to the start of an
Accumulation Period that the Purchase Price will be such percentage of the Fair
Market Value as the Committee shall determine provided that the price shall not
be lower than 85% nor higher than 100% of the Fair Market Value of such share on
the last trading day before the commencement of the applicable Offering Period
or on the last trading day of an Accumulation Period (whichever of such days is
selected by the Committee).

 

(c)           Number of Shares Purchased.   As of the last day of each
Accumulation Period, each Participant shall be deemed to have elected to
purchase the number of shares of Stock calculated in accordance with this
Subsection (c), unless the Participant has previously elected to withdraw from
the Plan in accordance with Section 6(a). The amount then in the Participant’s
Plan Account shall be divided by the Purchase Price, and the number of shares
that results shall be purchased from the Company with the funds in the
Participant’s Plan Account. The foregoing notwithstanding, no Participant shall
purchase more than 2,500 shares of Stock with respect to any Accumulation Period
nor more than the amounts of Stock set forth in Sections 3(a) and 9(b). The
Committee may determine with respect to all Participants that any fractional
share, as calculated under this Subsection (c), shall be (i) rounded down to the
next lower whole share or (ii) credited as a fractional share.

 

(d)           Available Shares Insufficient.   In the event that the aggregate
number of shares that all Participants elect to purchase during an Accumulation
Period exceeds the maximum number of shares remaining available for issuance
under Section 3, then the number of shares to which each Participant is entitled
shall be determined by multiplying the number of shares available for issuance
by a fraction. The numerator of such fraction is the number of shares that such
Participant has elected to purchase, and the denominator of such fraction is the
number of shares that all Participants have elected to purchase.

 

(e)           Issuance of Stock.   Certificates representing the shares of Stock
purchased by a Participant under the Plan shall be issued to him or her as soon
as reasonably practicable after the close of the applicable Accumulation Period,
except that the Committee may determine that such shares shall be held for each
Participant’s benefit by a broker designated by the Committee (unless the
Participant has elected that certificates be issued to him or her). Shares may
be registered in the name of the Participant or jointly in the name of the
Participant and his or her spouse as joint tenants with right of survivorship or
as community property.

 

(f)            Tax Withholding.   To the extent required by applicable federal,
state, local or foreign law, a Participant shall make arrangements satisfactory
to the Company for the satisfaction of any withholding tax obligations that
arise in connection with the Plan. The Company shall not be required to issue
any shares of Stock under the Plan until such obligations are satisfied.

 

(g)           Unused Cash Balances.   An amount remaining in the Participant’s
Plan Account that represents the Purchase Price for any fractional share shall
be carried over in the Participant’s Plan Account to the next Accumulation
Period. Any amount remaining in the Participant’s Plan Account that represents
the Purchase Price for whole shares that could not be purchased by reason of
Subsection (c) above, Section 3 or Section 9(b) shall be refunded to the
Participant in cash, without interest.

 

(h)           Stockholder Approval.   Any other provision of the Plan
notwithstanding, no shares of Stock shall be purchased under the Plan unless and
until the Company’s stockholders have approved the adoption of the Plan.

 

SECTION 9.   LIMITATIONS ON STOCK OWNERSHIP.

 

(a)           Five Percent Limit.   Any other provision of the Plan
notwithstanding, no Participant shall be granted a right to purchase Stock under
the Plan if such Participant, immediately after his or her election to purchase
such Stock, would own stock possessing more than 5% of the total combined voting
power or value of all classes of stock of the Company or any parent or
Subsidiary of the Company. For purposes of this Subsection (a), the following
rules shall apply:

 

5

--------------------------------------------------------------------------------


 

(i)            Ownership of stock shall be determined after applying the
attribution rules of section 424(d) of the Code;

 

(ii)           Each Participant shall be deemed to own any stock that he or she
has a right or option to purchase under this or any other plan; and

 

(iii)          Each Participant shall be deemed to have the right to purchase
2,500 shares of Stock under this Plan with respect to each Accumulation Period.

 

(b)           Dollar Limit.   Any other provision of the Plan notwithstanding,
no Participant shall purchase Stock with a Fair Market Value in excess of the
following limit:

 

(i)            In the case of Stock purchased during an Offering Period that
commenced in the current calendar year, the limit shall be equal to (A) $25,000
minus (B) the Fair Market Value of the Stock that the Participant previously
purchased in the current calendar year (under this Plan and all other employee
stock purchase plans of the Company or any parent or Subsidiary of the Company).

 

(ii)           In the case of Stock purchased during an Offering Period that
commenced in the immediately preceding calendar year, the limit shall be equal
to (A) $50,000 minus (B) the Fair Market Value of the Stock that the Participant
previously purchased (under this Plan and all other employee stock purchase
plans of the Company or any parent or Subsidiary of the Company) in the current
calendar year and in the immediately preceding calendar year.

 

(iii)          In the case of Stock purchased during an Offering Period that
commenced in the second preceding calendar year, the limit shall be equal to
(A) $75,000 minus (B) the Fair Market Value of the Stock that the Participant
previously purchased (under this Plan and all other employee stock purchase
plans of the Company or any parent or Subsidiary of the Company) in the current
calendar year and in the two preceding calendar years.

 

For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined in each case as of the beginning of the Offering Period in which such
Stock is purchased. Employee stock purchase plans not described in section 423
of the Code shall be disregarded. If a Participant is precluded by this
Subsection (b) from purchasing additional Stock under the Plan, then his or her
employee contributions shall automatically be discontinued and shall
automatically resume at the beginning of the earliest Accumulation Period ending
in the next calendar year (if he or she then is an Eligible Employee).

 

SECTION 10.   RIGHTS NOT TRANSFERABLE.

 

The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by beneficiary designation or the laws of
descent and distribution. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than by beneficiary designation or the laws of descent and distribution, then
such act shall be treated as an election by the Participant to withdraw from the
Plan under Section 6(a).

 

SECTION 11.   NO RIGHTS AS AN EMPLOYEE.

 

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

 

6

--------------------------------------------------------------------------------


 

SECTION 12.   NO RIGHTS AS A STOCKHOLDER.

 

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the last day of the applicable Accumulation
Period.

 

SECTION 13.   SECURITIES LAW REQUIREMENTS.

 

Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.

 

SECTION 14.   AMENDMENT OR DISCONTINUANCE.

 

(a)           General Rule.   The Board shall have the right to amend, suspend
or terminate the Plan at any time and without notice. Except as provided in
Section 3, any increase in the aggregate number of shares of Stock that may be
issued under the Plan shall be subject to the approval of the Company’s
stockholders. In addition, any other amendment of the Plan shall be subject to
the approval of the Company’s stockholders to the extent required by any
applicable law or regulation. The Plan shall terminate automatically 20 years
after its adoption by the Board, unless (a) the Plan is extended by the Board
and (b) the extension is approved within 12 months by a vote of the stockholders
of the Company.

 

(b)           Impact on Purchase Price.   This Subsection (b) shall apply in the
event that (i) the Company’s stockholders during an Accumulation Period approve
an increase in the number of shares of Stock that may be issued under Section 3
and (ii) the aggregate number of shares to be purchased at the close of such
Accumulation Period exceeds the number of shares that remained available under
Section 3 before such increase. In such event, the Purchase Price for each share
of Stock purchased at the close of such Accumulation Period shall be the lower
of:

 

(i)            The higher of (A) 85% of the Fair Market Value of such share on
the last trading day before the commencement of the applicable Offering Period
or, in the case of the first Offering Period under the Plan, 85% of the price at
which one share of Stock is offered to the public in the IPO (if applicable) or
(B) 85% of the Fair Market Value of such share on the last trading day before
the date the Company’s stockholders approve such increase; or

 

(ii)           85% of the Fair Market Value of such share on the last trading
day in such Accumulation Period.

 

Immediately after the close of such Accumulation Period, a new Offering Period
shall commence for all Participants.

 

SECTION 15.   DEFINITIONS.

 

(a)           “Accumulation Period” means a period during which contributions
may be made toward the purchase of Stock under the Plan, as determined pursuant
to Section 4(b).

 

(b)           “Board” means the Board of Directors of the Company, as
constituted from time to time.

 

(c)           “Code” means the Internal Revenue Code of 1986, as amended.

 

7

--------------------------------------------------------------------------------


 

(d)           “Committee” means a committee of the Board, as described in
Section 2.

 

(e)           “Company” means Theravance, Inc., a Delaware corporation.

 

(f)            “Compensation” means (i) the total compensation paid in cash to a
Participant by a Participating Company, including salaries, wages, bonuses,
incentive compensation, commissions, overtime pay and shift premiums, plus
(ii) any pre-tax contributions made by the Participant under section 401(k) or
125 of the Code. “Compensation” shall exclude all non-cash items, moving or
relocation allowances, cost-of-living equalization payments, car allowances,
tuition reimbursements, imputed income attributable to cars or life insurance,
severance pay, fringe benefits, contributions or benefits received under
employee benefit plans, income attributable to the exercise of stock options,
and similar items. The Committee shall determine whether a particular item is
included in Compensation.

 

(g)           “Corporate Reorganization” means:

 

(i)            The consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization; or

 

(ii)           The sale, transfer or other disposition of all or substantially
all of the Company’s assets or the complete liquidation or dissolution of the
Company.

 

(h)           “Eligible Employee” means any employee of a Participating Company
who meets both of the following requirements:

 

(i)            His or her customary employment is for more than five months per
calendar year and for more than 20 hours per week; and

 

(ii)           He or she has been an employee of a Participating Company for
such period (if any) as the Committee may determine before the beginning of the
applicable Offering Period.

 

Officers of the Company shall not participate in the initial Offering Period or
in any subsequent Offering Period unless the Committee announces prior to
commencement of an Offering Period that officers shall be eligible to
participate. The foregoing notwithstanding, an individual shall not be
considered an Eligible Employee if his or her participation in the Plan is
prohibited by the law of any country that has jurisdiction over him or her or if
he or she is subject to a collective bargaining agreement that does not provide
for participation in the Plan.

 

(i)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(j)            “Fair Market Value” means the market price of Stock, determined
by the Committee as follows:

 

(i)            If the Stock was traded on The Nasdaq National Market or The
Nasdaq SmallCap Market on the date in question, then the Fair Market Value shall
be equal to the last-transaction price quoted for such date by such Market;

 

(ii)           If the Stock was traded on a stock exchange on the date in
question, then the Fair Market Value shall be equal to the closing price
reported by the applicable composite transactions report for such date; or

 

(iii)          If none of the foregoing provisions is applicable, then the
Committee shall determine the Fair Market Value in good faith on such basis as
it deems appropriate.

 

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in The Wall Street Journal or as reported
directly to the Company by Nasdaq or a stock exchange. Such determination shall
be conclusive and binding on all persons.

 

8

--------------------------------------------------------------------------------


 

(k)           “IPO” means the effective date of the registration statement filed
by the Company with the Securities and Exchange Commission for its initial
offering of Stock to the public.

 

(l)            “Offering Period” means a period with respect to which the right
to purchase Stock may be granted under the Plan, as determined pursuant to
Section 4(a).

 

(m)          “Participant” means an Eligible Employee who participates in the
Plan, as provided in Section 4.

 

(n)           “Participating Company” means (i) the Company and (ii) each
present or future Subsidiary designated by the Committee as a Participating
Company.

 

(o)           “Plan” means this Theravance, Inc. 2004 Employee Stock Purchase
Plan, as it may be amended from time to time.

 

(p)           “Plan Account” means the account established for each Participant
pursuant to Section 8(a).

 

(q)           “Purchase Price” means the price at which Participants may
purchase Stock under the Plan, as determined pursuant to Section 8(b).

 

(r)            “Stock” means the Common Stock of the Company.

 

(s)           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

Addendum for International Participants

 

The Committee may allow Participants who are employed by a Participating Company
designated by the Committee, who are not employed by the Company and who work or
reside outside of the United States an opportunity to acquire Common Stock
pursuant to the Plan in accordance with such special terms and conditions as the
Committee may designate with respect to each such Participating Company. Without
limiting the authority of the Committee, the special terms and conditions which
may be established with respect to each such Participating Company, and which
need not be the same for all Participating Companies, include but are not
limited to the right to participate, procedures for elections to participate,
the payment of any interest with respect to amounts received from or credited to
accounts held for the benefit of Participants, the purchase price of any shares
to be acquired, the length of any purchase period, the maximum amount of
contributions, credits or Stock which may be acquired by any Participant, and a
Participant’s rights in the event of his or her death, disability, withdrawal
from the Plan, termination of employment on behalf of the Company and all
matters related thereto. This Addendum is not subject to Section 423 of the Code
or any other provision of the Plan that refers to or is based upon such Section.
For purposes of United States tax laws, this Addendum shall be treated as
separate and apart from the balance of the Plan.

 

9

--------------------------------------------------------------------------------